DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to “Claims filed on 7/8/2021”. Applicant’s amendments of claims 1 and 19; cancellation of claims 2, 3, 13-18, 20 and 23; addition of new claims 24-32 with the same reply have been entered by the Examiner. Upon entry of the amendments, claims 1, 4-12, 19, 21-22 and 24-32 are pending wherein claims 1 and 19 are independent.
Allowable Subject Matter
Claims 1, 4-12, 19, 21-22 and 24-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the primary reason for allowance is that limitations of claim 4 previously indicated as containing allowable subject matter have been included in currently amended claim 1. The prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a spacing between a first group and an immediately adjacent second group is greater than (a) a spacing between immediately adjacent ones of the first fingers in the first group and (b) a spacing between immediately adjacent ones of the second fingers in the second group.” as recited in claim 1 in combination with the remaining features.
Dependent claims 4-12 and 27-32 are allowed due to their dependency on Claim 

With respect to claim 19, the primary reason for allowance is that limitations of claim 4 previously indicated as containing allowable subject matter have been included in currently amended claim 1. The prior art of record either singularly or in combination fails to teach or suggest the limitation “wherein a distance between a first group and an immediately adjacent second group is greater than (a) a first distance between immediately adjacent ones of the first metal traces of the first group and (b) a second distance between immediately adjacent ones of the second metal traces of the second group.” as recited in claim 1 in combination with the remaining features.
Dependent claims 21-22, 24-26 are allowed due to their dependency on Claim 19.
The most relevant prior art references, (US 2002/0149059 A1 to Ker et al. in Figs 14A-B substantially teaches the limitations of the claim 1, with the exception of the limitations described in the preceding paragraph. The Ker reference does not disclose the spacing difference limitation as stated above. The spacing between the immediately adjacent first fingers in the first group is not smaller than the spacing between the immediately adjacent first and second groups of signal lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHATH YASMEEN whose telephone number is (571)270-7564.  The examiner can normally be reached on Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/NISHATH YASMEEN/Primary Examiner, Art Unit 2811